Order filed January 22, 2015.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00916-CR
                                  ____________

                 EX PARTE VASTIE SHAKIRA COLEMAN


                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1426185

                                    ORDER

      This is an appeal from the trial court’s November 3, 2014, denial of
appellant’s application for writ of habeas corpus seeking a reduction in the amount
of appellant’s pre-trial bond. The clerk’s record was filed November 17, 2014, and
the reporter’s record was filed December 1, 2014. This court then set appellant’s
brief due on December 22, 2014. See Tex. R. App. P. 30.1. No brief or request for
an extension of time was filed. On December 30, 2014, this court notified
appellant’s appointed counsel, Jules L. Laird, Jr., that appellant’s brief was past
due. No response was filed. Accordingly, we issue the following order:
      Appellant’s counsel, Jules L. Laird, Jr., is ordered to file appellant’s brief
in this appeal on or before February 13, 2015. If counsel fails to file the brief as
order, the court may refer the matter to the trial court to conduct a hearing to
determine the reason for the failure to file the brief as ordered, including findings
concerning whether the imposition of sanctions may be appropriate.



                                      PER CURIAM